IN THE SUPREME COURT OF THE STATE OF NEVADA


                 VEREEN DICKSON,                                        No. 67754
                                         Appellant,
                               vs.
                 NEVADA ASSOCIATION SERVICES,
                 INC., A NEVADA CORPORATION;
                 TRAVATA AND MONTAGE AT
                                                                           FILED
                 SUMMERLIN CENTRE                                          FEB 1 8 2016
                 HOMEOWNERS' ASSOCIATION, A
                 NEVADA NON-PROFIT
                 CORPORATION; AND GRANEMORE
                 STREET TRUST, AN UNKNOWN
                 ENTITY,
                                    Respondents.




                                       ORDER DISMISSING APPEAL
                             This is an appeal from an order granting a writ of restitution.
                 Eighth Judicial District Court, Clark County; Gloria Sturman, Judge.
                             On November 5, 2015, this court entered an order granting
                 appellant's request to discharge her counsel and to proceed in pro se. We
                 placed this appeal in the court's civil pilot program for parties proceeding
                 without counsel and directed appellant to file a proper person appeal
                 statement within 40 days. The proper person appeal statement was
                 therefore due December 15, 2015. We cautioned appellant that failure to
                 file the proper person appeal statement would result in dismissal of this
                 appeal. Appellant failed to file the civil proper person appeal statement,
                 and on January 6, 2016, we entered another order directing appellant to
                 file the document within •15 days. To date appellant has not filed the civil

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                                                                             (0- 052-ge
                 proper person appeal statement. Accordingly, we conclude that appellant
                 has abandoned this appeal, and we
                            ORDER this appeal DISMISSED.




                                                           ■1#7%
                                                     Douglas




                 CC:   Hon. Gloria Sturman, District Judge
                       Robert F. Saint-Aubin, Settlement Judge
                       Vereen Dickson
                       Law Offices of Michael F. Bohn, Ltd,
                       Law Offices of Richard Vilkin, P.C.
                       Leach Johnson Song & Gruchow
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                        2